El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
Carlos F. Bahr demandó a The American Railroad Company of Puerto Rico, en reclamación de la suma de $21,500 *918por daños y perjuicios que alegó haber sufrido al chocar coiH el automóvil de su propiedad que él mismo conducía, uno dfl los trenes de la corporación demandada.
Los hechos alegados por el demandante pueden resnmirs< así:
El día 19 de noviembre de 1934, el demandante apelado Carlos F. Bahr, guiaba su automóvil por la carretera insular de Lajas a Cabo Rojo. Al llegar al kilómetro 4, hm. £ de dicha carretera dobló hacia la izquierda para tomar ui camino que, cruzando la vía férrea en un paso a nivel, conduce a la finca “Firmeza”, donde residía en esa fecha. A] cruzar dicho paso a nivel, fué arrollado por la locomotora número 57, propiedad de la corporación demandada, que-dando averiado el automóvil del demandante y sufriendo éste lesiones graves.
Alegó el demandante que el accidente se debió exclusiva-mente a la negligencia del conductor de la demandada, quien actuaba como empleado de la misma, al no tocar pito o cam-pana al acercarse al paso a nivel, al conducir la locomotora a gran velocidad y no reducir la misma al aproximarse al sitio del accidente, y a no tener la demandada en dicho si-tio cadenas o portones. Alegó además el demandante, que la demandada incurrió en todas las omisiones señaladas, no obstante saber ella y sus empleados que el camino donde está el paso a nivel se destinaba a uso público y era continua-mente transitado por peatones y vehículos; que la visibili-dad en ese sitio estaba obstruida; y que el paso a nivel está establecido a corta distancia de una curva en la vía.
Negó la demandada en su contestación haber sido culpable de negligencia, alegando como defensa especial la negli-gencia contributoria del demandante como la causa próxima e inmediata del accidente.
Condenada a pagar al demandante'una indemnización de $9,100, más las costas y gastos y $500 en concepto de hono-rarios de abogado, la corporación demandada interpuso el *919(presente recurso, y para sostenerlo imputa a la corte inferior la comisión de once errores. Los tres primeros leen Basí:
■ “1. Al permitir con la oposición de la demandada que en el acto Ble la vista el demandante’ enmendara su demanda en el sentido de pie en vez de alegar que la demandada es una corporación creada de acuerdo con las leyes de Puerto Rico, lo es bajo las leyes del estado de Nueva York.
“2. Al declarar que la acción que ejercita el demandante no ha prescrito.
“3. Al negar la moción de la demandada solicitando que el demandante fuera examinado antes de la vista del caso y durante la vista -del caso por peritos médicos designados por la Corte.
 Los dos primeros señalamientos pueden discutirse conjuntamente.
Al comenzar la vista del caso el demandante solicitó de la corte permiso para enmendar la demanda en el sentido de que en vez de alegar que la demandada, The American Railroad Company of Porto Rico, es una corporación creada de acuerdo con las leyes de Puerto Rico, lo era de acuerdo con las leyes del Estado de Nueva York. No se opuso la de-mandada a la enmienda y la corte la permitió.
Al comenzar la demandáda a ofrecer su prueba solicitó permiso para enmendar su contestación aduciendo como de-fensa especial la prescripción de la acción ejercitada por el demandante toda vez que “la acción contra la American Railroad Company of Puerto Rico, corporación organizada de acuerdo con las leyes del Estado de Nueva York, había sido comenzada a virtud de la enmienda de la demanda, con fecha 27 de septiembre de 1939, habiendo- transcurrido, por tanto, más de un año desde que el agraviado supo del daño y el comienzar (sic) el ejercicio de la acción contra la de-mandada.”
Alegó el demandante que la defensa especial de prescrip-ción había sido renunciada al mostrarse la demandada lista para el juicio, pues “cuando esto surge de la. acción, se alega *920por excepción previa y cuando no surge de la alegación sc alega por defensa de prescripción.”
Al resolver la cuestión aquí envuelta, el juez en su opi-nión se expresó en la forma siguiente:
“La enmienda, a nuestro juicio, no cambia ni altera la dicha causa de acción ejercitada y sólo se trata de un simple error al expre-sarse las leyes a que se amparó la demandada para su constitución lo que tampoco cambia ni altera las partes necesarias y únicas en este litigio.”
La defensa de prescripción fué desestimada.
La corte inferior no cometió error al permitir la enmienda ni tampoco al desestimar la alegada defensa de prescripción. En el párrafo primero de la demanda se describió errónea-mente a la parte demandada como “una corporación organi-zada de acuerdo con las leyes de Puerto Rico, y domiciliada en la Ciudad de San Juan, Puerto Rico.” En el párrafo segundo se alegó— y en la contestación se admitió — que la demandada American Railroad Company of Puerto Rico ‘ ‘ es una corporación o empresa de servicio público que se dedica al transporte de carga y pasajeros por ferrocarril, teniendo establecido un servicio diario de trenes entre las ciudades de San Juan y Ponce ... y teniendo establecido un ramal ferroviario entre la estación de Filial Amor, en el término municipal de San G-ermán y el pueblo de Lajas, pasando por el poblado de Boquerón del término Municipal de Cabo Rojo, por donde transitan sus trenes.” La corporación emplazada y compareciente es la que opera y conduce los trenes que circulan por el cruce en donde ocurrió el choque con el au-tomóvil del demandante. Si esa corporación de servicio pú-blico fué organizada de acuerdo con las leyes de esta Isla o de conformidad con las de Nueva York o cualquier otro es-tado, es un hecho meramente descriptivo, que carece en ab-soluto de importancia y que en nada puede afectar la res-ponsabilidad que la ley impone a dicha corporación por los daños causados por la negligencia de sus empleados a cargo *921del manejo de sus trenes. El demandante no está obligado a alegar, como parte esencial de su causa de acción, el sitio de incorporación de la demandada. Sí debe alegar, para es-tablecer la capacidad legal de la demandada, que ésta es una corporación; y si esa alegación es controvertida, entonces está obligado a probar el hecho de la incorporación y como parte del mismo el sitio' y la fecha en que la corporación quedó constituida. En el caso de autos, la demandada y em-plazada, en el párrafo primero de su contestación, que en-vuelve un “negative 'pregnant”, admite el hecho esencial, el de su incorporación, y solamente controvierte el hecho no esencial, el del sitio de su incorporación.
Basta conocer los “issues” planteados por las alegacio-nes para comprender que la demandada no puede alegar ni sorpresa ni perjuicio con motivo de la enmienda permitida por la corte inferior. No hay en Puerto Rico más que una corporación llamada “The American Railroad Company of Puerto Rico”. Esa corporación, que existe por virtud de su incorporación bajo las leyes de Nueva York, es la que se dedica al servicio público de transporte de pasajeros y carga entre San Juan y Ponce y demás pueblos de la Isla; es ésa la corporación emplazada y la que compareció a defenderse, admitiendo ser dueña del tren que arrolló el automóvil del demandante e interponiendo defensas tendientes a exonerarla de responsabilidad. Véanse: Marston v. Tibbetts Mercantile Co., 110 Me. 533, 87 A. 220; Fildew v. Stockard, 256 Mich. 494, 239 N. W. 868; Riverside Irrigation Company v. Cadwell, 158 Pac. 644; Daly v. Blair, 183 Mich. 351, 150 N. W. 134; y First Nat. Bank v. Morganthaler, 219 Mich. 300, 189 N. W. 193.
La enmienda autorizada por la corte inferior y consen-tida por la demandada no implicaba un cambio de parte de-mandada y mucho menos un cambio en la causa de acción que se ejercitaba en la demanda. Prueba de ello es que el juicio continuó sin interrupción alguna entre las mismas par-*922tes que originalmente comparecieron, una a proseguir y la otra'a defender la acción.
Con anterioridad a la fecha del juicio, la demandada radicó una moción para que se ordenase el demandante fuese examinado físicamente por dos peritos médicos, antes de la vista.del caso-. La denegación de dicha moción es la base del tercer señalamiento.
En Aponte v. Corte de Distrito de Mayagüez, 38 D.P.R. 673, se levantó por primera vez ante esta Corte la cuestión sobre si una corte de distrito está facultada para ordenar a un demandante, en una acción por daños y perjuicios a su persona, que se someta a un examen físico facultativo con anterioridad al juicio. La orden expedida a ese efecto fué anulada.
Posteriormente, en Casellas v. American Railroad Company of P. R., 43 D.P.R. 166, este Tribunal reafirmó su de-cisión en el caso de Aponte. Las decisiones en ambos casos se basaron en la dictada por la Corte Suprema Federal en Union Pacific Railway Co. v. Botsford, 141 U. S. 250, negán-dose esta Corte a seguir el criterio de la Corte Suprema de California, expuesto en Johnston v. Southern Pacific Co., 150 Cal. 535, en el que al sostener la facultad de la corte para ordenar el examen físico del demandante, se dijo:
“Ésta es la primera vez que la cuestión viene ante nos para que la resolvamos, y debe entenderse que lo que aquí digamos es aplicable estrictamente a acciones civiles. . . . En pleitos civiles, cuando un demandante solicita un remedio afirmativo, la parte contraria puede obligarle a traer tal evidencia, aun hacerle testigo. En relación con el poder de la Corte para ordenar tal examen físico en casos apro-piados, el peso de las autoridades se inclina a favor de su existencia. ’ •'
La razón de la regla establecida en el caso de Botsford, supra, fué que las Cortes de Estados Unidos, a falta de es-tatuto, deben seguir el procedimiento de prueba según exis-tió en el derecho común. Empero, con posterioridad al caso de Botsford, en Camden etc. Ry. Co. v. Stetson, 177 U. S. 172 se resolvió que la práctica seguida en cada estado particular *923será la norma del procedimiento federal, y de acnerdo con esa nueva regla se .confirmó una orden de la Corte de Cir-cuito que decretó el examen físico del demandante. La Corte Suprema Federal, dándose cuenta de la necesidad de que exista esa facultad, al promulgar las nuevas Reglas de En-juiciamiento Civil, adoptó la 35(a) que autoriza el examen.
Con excepción de Illinois, Massachusetts, Texas y Montana, todas las jurisdicciones estatales se han pronunciado en favor de la existencia de la facultad inherente de la corte para ordenar el examen. Véase: 17 Am. Jur. §55, págs. 38 y 39. Nueva York formaba parte de esa minoría, pero cre-yendo en la necesidad y justicia de esa facultad, la creó por disposición estatutaria. La Corte Suprema de Georgia, en Richmond & D. R. Co. v. Childress, 82 Ga. 719, 9 S. E. 602, y la de California en Johnston v. Southern Pacific Co., supra, resolvieron. que si se necesitara autoridad estatutaria para poder ordenar el examen físico del demandante, esa autori-dad se encuentra en el Código de Enjuiciamiento Civil de California, art 128, subdiv. 5, que es el equivalente exacto del apartado 5 del artículo 7 de nuestro Código de Enjuicia-miento Civil (Ed. 1933), que lee así:
“5. Para dirigir en bien de la justicia, la conducta de sus fun-cionarios y de las demás personas que tuvieren algún interés en cualquier procedimiento judicial seguido ante ella, o actuación perte-neciente a dicho procedimiento.”
Nos inclinamos a convenir con la parte apelante y con las autoridades estatales que hemos citado, en que las cortes de distrito tienen y deben tener la facultad inherente y dis-crecional para decretar el examen físico facultativo de un demandante, especialmente cuando éste alega haber sufrido varias lesiones que le han producido ciertas incapacidades de carácter permante y que “se verá en lo sucesivo limitado de sus aptitudes pgRra el esfuerzo físico o mental durante toda la vida.” No nos parece justa la regla que permite a un demandante en acción de daños y perjuicios a su persona *924someterse al examen físico de sil cuerpo por médicos selec-cionados por él, para que declaren como peritos a su favor en el acto del juicio, y que niega al demandado el derecho a solicitar que se practique el examen del demandante por mé-dicos designados por la corte. Entre la posible o probable molestia que el examen pueda causar a la dignidad o pudor del demandante, al verse obligado a mostrar su cuerpo a mé-dicos extraños y el estado de indefensión en que se colocaría al demandado al dejarle enteramente a merced de todos los médicos amigos que el demandante tenga a bien elegir para que le examinen y declaren a su favor sin temor alguno de que se les pueda contradecir, la justicia no puede vacilar y debe decidirse en favor de -la igualdad de derechos y opor-tunidades para establecer la verdad, para ambas partes liti-gantes. Véanse: Wigmore, on Evidence (3a. Ed.) Vol. 8, secs. 2194, 2216 y 2220; Wanek v. City of Winona, 78 Minn. 98, 80 N. W. 851; City of South Bend v. Turner, 156 Ind. 418, 60 N. E. 271; y 17 C. J. 1052-1055, sec. 357.
No comprendemos en verdad qué objeción pueda tener un reclamante a someterse a un examen que ha de servir espe-cialmente para establecer la justicia y buena fe de su recla-mación. La razón más frecuentemente aducida en contra de que se ordene el examen — la inviolabilidad de la persona— ha sido descartada por las necesidades y exigencias de la vida moderna. Como dice el Profesor Wigmore en su ya citada obra: “En verdad, no existe la ‘inviolabilidad de la persona’ en ningún sentido absoluto; .y el recurrir a ella es simplemente falsa retórica.” Y en Schroeder v. Chicago, etc. & P. R. Co., 47 Ia. 375, al disentir esa misma cuestión la Corte Suprema de Iowa se expresó así:
“Se dice que el examen hubiese puesto su vida en peligro y Le hubiese sometido a dolores físicos e indignidad para su persona. La respuesta a esto es que no debería ser así; la corte debería haber tenido el cuidado de así ordenarlo . . . En cuanto a la indignidad a que un examen le hubiese sometido, según alega su abogado, eso es probablemente más imaginario que real. Un examen de la persona *925no es así considerado cuando se practica con el propósito de aplicar remedios; los que toman pólizas de seguro sobre sus vidas, los pen-sionados por incapacidad incurrida en el servicio militar de la patria, los soldados y marineros que ingresan en el Ejército y en la Marina, todos ellos son sometidos a rigurosos exámenes de sus cuerpos; y eso nunca es considerado como un deshonor o una indignidad . . .- Si para este propósito (para demostrar la naturaleza de las lesiones) el demandante puede exhibir sus lesiones, no vemos razón alguna para que no pueda, en un caso apropiado y bajo iguales circunstan-cias, ser requerido para que las exhiba con el mismo propósito a petición de la otra parte.”
Y en Lane v. Spokane etc. Ry. Co., 21 Wash. 119, 57 P. 367, en donde se sostuvo también la autoridad de la corte inferior para decretar el examen, se dijo:
“Se arguye que está en pugna con los principios de libertad el obligar a una parte a someterse a un examen; que invade la invio-labilidad de la persona, es una indignidad que envuelve un acome-timiento y un allanamiento, y una impertinencia a la cual no podría consentir ninguna mujer honesta. Las cortes no deben sacrificar la justicia a estas nociones de delicadeza, y el conocimiento de la verdad es esencial para la justicia. El que se haga justicia por las Cortes es de mucha mayor importancia que cualquiera mera consi-deración personal . .
En el caso de autos, la solicitud para el examen físico del demandante fue hecha a tiempo. Las lesiones que alegó el demandante había sufrido eran de tal naturaleza, que su im-portancia, extensión y duración no podían ser determinadas por la corte sin el testimonio de peritos médicos que después de examinar al demandante pudieran declarar sobre tales extremos. El demandante ofreció en evidencia y la corte admitió el testimonio de dos peritos, un radiólogo y un mé-dico cirujano, quienes declararon extensamente sobre las le-siones sufridas por el demandante. Debido a la resolución de la corte denegando el examen físico del demandante, el demandado se vió privado de su derecho a presentar eviden-cia pericial en cuanto a la importancia y naturaleza de las lesiones, quedando así el demandado a merced de los dos *926peritos seleccionados por el propio demandante, sin inter-vención o control alguno por parte de la corte.
El remedio más eficaz para evitar situaciones como la del presente caso sería, a nuestro juicio, la adopción por nues-tra Asamblea Legislativa del proyecto de ley sobre Testi-monio Pericial aprobado y recomendado por la Conferencia Nacional de Comisionados Sobre Legislación Estatal Uni-forme. El perito forense, seleccionado por y bajo el control de la corte es sin duda alguna el medio más efectivo para llegar al conocimiento de la verdad. Entretanto nos vemos obligados a resolver que la corte inferior erró al no decre-tar el examen físico del demandante.
Este tribunal, teniendo en cuenta el estado de la juris-prudencia sobre esta materia, al redactar las Reglas de En-' juiciamiento Civil para las Cortes de Puerto Rico, las cua-les empezarán a regir el primero de septiembre de 1943, in-cluyó entre las mismas la Regla 35 que confiere a las cortes la facultad discrecional de ordenar a una parte que se so-meta a un examen físico o mental por un médico, cuando la condición física o mental de dicha parte estuviere en contro-versia.
El caso de Aponte v. Corte, supra, y los casos subsi-guientes basados en el mismo, en cuanto sostienen que las cortes de distrito carecen de autoridad para ordenar el exa-men físico facultativo de un demandante en acción de daños y perjuicios, deben ser y quedan revocados. Véase, por la analogía que pueda tener con el de autos, el caso de El Pueblo v. Azpurú, 61 D.P.R. 252.
Siendo las razones expuestas suficientes para justificar la revocación de la sentencia recurrida, creemos innecesario discutir los demás señalamientos.

La sentencia debe ser revocada y el caso devuelto a la corte de su procedencia para la celebración de un nuevo juicio.

El Juez Presidente Sr. Del Toro está conforme con el resultado.